UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2197



JOSEPH GLOVER, JR.,

                                            Plaintiff - Appellant,

          versus


U.S. DEPARTMENT OF HEALTH & HUMAN SERVICES;
FOOD & DRUG ADMINISTRATION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CA-97-107-3-P)


Submitted:   November 6, 1997          Decided:     November 19, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Glover, Jr., Appellant Pro Se. James Michael Sullivan,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Glover, Jr., appeals the district court's order dis-

missing his suit under the Federal Tort Claims Act, 28 U.S.C.

§§ 2671-2680 (1994), as barred under the statute of limitations. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the
district court. Glover v. HHS, No. CA-97-107-3-P (W.D.N.C. Aug. 7,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.




                                                          AFFIRMED




                                2